DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9, drawn to computer storage media comprising performing sequential modeling on the patient information and the facility information to predict a length of stay in the emergency department for the patient, the length of stay being a time interval between admittance into the emergency department and leaving the emergency department, classified in class G16H, subclass 15/00.
II.	Claims 10-15, drawn to a computerized method for managing healthcare resources within an emergency department comprising predicting a length of stay in the emergency department for each patient within the plurality of patients, each length of stay being predicted using a plurality of machine learning models and at least some of the patient information and at least some of the facility information, classified in class G06NJHHHH, subclass 20/00.
III.	Claims 16-20, drawn to a computerized system for providing a user interface for an emergency department decision support tool comprising generating a graphical user interface for display on the display component using the predicted lengths of stay, the graphical user interface comprising one or more user interface elements visually representing measurements of one or more resources for a future time interval based on the predicted lengths of stay, classified in class G16HJHHHH, subclass 40/10.

Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as computer storage media comprising performing sequential modeling on the patient information and the facility information to predict a length of stay in the emergency department for the patient, the length of stay being a time interval between admittance into the emergency department and leaving the emergency department and is separately usable from subcombination II which is a computerized method for managing healthcare resources within an emergency department comprising predicting a length of stay in the emergency department for each patient within the plurality of patients, each length of stay being predicted using a plurality of machine learning models and at least some of the patient information and at least some of the facility information.  Subcombination I has separate utility such as computer storage media comprising performing sequential modeling on the patient information and the facility information to predict a length of stay in the emergency department for the patient, the length of stay being a time interval between admittance into the emergency department and leaving the emergency department and is separately usable from subcombination III which is a computerized system for providing a user interface for an emergency department decision support tool comprising generating a graphical user interface for display on the display component using the predicted lengths of stay, the graphical user interface comprising one or more user interface elements visually representing measurements of one or more resources for a future time interval based on the predicted lengths of stay.  Subcombination II has separate utility such as a computerized method for managing healthcare resources within an emergency department comprising predicting a length of stay in the emergency department for each patient within the plurality of patients, each length of stay being predicted using a plurality of machine learning models and at least some of the patient information and at least some of the facility information and is separately usable from subcombination III which is a computerized system for providing a user interface for an emergency department decision support tool comprising generating a graphical user interface for display on the display component using the predicted lengths of stay, the graphical user interface comprising one or more user interface elements visually representing measurements of one or more resources for a future time interval based on the predicted lengths of stay. See MPEP § 806.05(d).

The Examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626